CENTRAL SECURITIES CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS March 19, 2014 Notice is hereby given that the Annual Meeting of Stockholders of Central Securities Corporation will be held at The University Club, One West 54th Street, 7th Floor, New York, New York on Wednesday, March 19, 2014 at 10:30 A.M., for the following purposes: 1. To elect a board of seven directors; 2. To act upon a proposal to ratify the selection of KPMG LLP as the independent registered public accounting firm for the Corporation for the ensuing year; 3. To act upon such other matters as may properly come before the meeting. The Board of Directors has fixed the close of business on January 24, 2014 as the record date for the determination of stockholders entitled to notice of and to vote at the meeting, and only stockholders of record on such date are entitled to vote on these matters at the meeting or any adjournment thereof. By order of the Board of Directors, MARLENE A. KRUMHOLZ Secretary New York, New York February 7, 2014 A proxy is enclosed with this Notice and Proxy Statement. Please complete, SIGN and promptly return your proxy in the enclosed envelope. This will assure a quorum and save further solicitation costs. PROXY STATEMENT February 7, 2014 CENTRAL SECURITIES CORPORATION NEW YORK, NEW YORK 10111 (Tel. No. 212-698-2020) This Proxy Statement and the enclosed proxy card are first being mailed to stockholders on or about February 7, 2014 in connection with the solicitation of proxies by the Board of Directors of Central Securities Corporation (the “Corporation”) for use at the Annual Meeting of Stockholders of the Corporation to be held on March 19, 2014, or any adjournment thereof (the “Meeting”). Properly executed proxies received by the Corporation prior to the Meeting will be voted in accordance with the specific voting instructions indicated on the proxy. If no instructions are specified, the shares will be voted for the nominees for director and in favor of proposal (2). Any proxy may be revoked at any time before it is exercised at the Meeting by the delivery of written notice to the Secretary of the Corporation, by executing and delivering a later-dated proxy or by appearing and voting in person by ballot at the Meeting. The record date for stockholders entitled to vote at the Meeting is the close of business on January 24, 2014. On that date, the Corporation had outstanding 24,114,323 shares of Common Stock. The holders of the Corporation’s Common Stock shall be entitled to one vote per share. The presence, in person or by proxy, of a majority of the issued and outstanding stock of the Corporation shall constitute a quorum for the transaction of business at the Meeting. VOTING PROCEDURES The election of directors requires the affirmative vote of a plurality of the shares of Common Stock present in person or represented by proxy at the Meeting and entitled to so vote. Shares of Common Stock represented by proxies which are marked “withhold authority” with respect to the election of any one or more nominees for election as director will not be voted with respect to the nominee or nominees so indicated. The ratification of the selection of the independent registered public accounting firm of the Corporation requires the affirmative vote of a majority of the shares of Common Stock present in person or represented by proxy at the Meeting and entitled to so vote. Shares of Common Stock represented by proxies which are marked “abstain” with respect to this matter will be counted for the purpose of determining the number of shares present and entitled to vote, and shall therefore have the same effect as if the shares represented thereby were voted against such matter. Broker non-votes (where a nominee holding shares for a beneficial owner has not received voting instructions from the beneficial owner and such nominee does not possess or choose to exercise his discretionary authority with respect thereto) will be treated as present for purposes of determining a quorum but not entitled to vote at the Meeting for the purpose of determining the number of votes needed with respect to each item to be voted upon, and shall therefore have no effect on such vote. SHARE OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, OF NOMINEES FOR ELECTION TO THE BOARD OF DIRECTORS, AND OF EXECUTIVE OFFICERS The following table sets forth information based on data provided to the Corporation, as of December 31, 2013, regarding the share ownership of each person who is known to the Corporation to have been a beneficial owner of more than five percent of the Common Stock of the Corporation, of each nominee for election to the Board of Directors of the Corporation, of certain executive officers, and of all directors and executive officers as a group: Name of Nominee to the Board of Directors, Officer, or Name of Beneficial Owner and Address Amount and Nature of Beneficial Ownership(1) Percent of Class L. Price Blackford* 4,661 (2) Simms C. Browning* 7,723 (2) Donald G. Calder* 87,060 (3) (2) David C. Colander* 9,150 (2) Jay R. Inglis* 3,266 (2) Christian A. Johnson Endeavor Foundation(4) 7,911,958 32.7 1060 Park Avenue New York, New York 10128 Wilmot H. Kidd* 2,767,358 (5)(7) 11.4 Mrs. Wilmot H. Kidd 2,767,358 (5)(7) 11.4 1060 Park Avenue New York, New York 10128 C. Carter Walker, Jr.* 359,201 (6)(7) 1.5 Marlene A. Krumholz 4,958 (2) Andrew J. O’Neill 51,578 (2) Lawrence P. Vogel 3,030 (2) All directors and officers as a group 2,997,117 (7) 12.4 * Indicates nominee for election to the Board of Directors. (Footnotes continued on following page) 2 (Footnotes continued from previous page) The address of each nominee to the Board of Directors and Officer is c/o Central Securities Corporation, 630 Fifth Avenue, New York, New York, 10111. (1) Except as otherwise indicated, to the Corporation’s knowledge the beneficial owner had sole investment power and sole voting power with respect to the shares shown opposite the name of such beneficial owner. (2) As calculated on the basis of 24,207,823 shares of Common Stock outstanding on December 31, 2013, Messrs. Blackford, Browning, Calder, Colander, Inglis, O’Neill, Ms. Krumholz and Mr.
